HELD BY THE COURT.
That the bark being unnavigable and brought home solely by the power of the tug," was not in a condition bringing her within the provisions of the state statute under which the libelant claims. Laws 1S57, c. 243, § 29. That the libel-ant, on the facts, was employed by the underwriters, and not by the owner or master of the bark; and that he performed no service to her, but remained on board the tug. Though told by the master of the tug off Barnegat to take charge of the bark, his charge only consisted in remaining on board the tug without having any control or direction of her navigation, and the libelant could not exercise in behalf of the bark, being towed as an inert body, his functions as pilot, nor even attempt to undertake them. That the libelant, upon the facts and law of the case, fails to establish any right of action against the bark. Libel dismissed with costs.